Citation Nr: 0740535	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-28 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a nervous disorder.

2. Entitlement to service connection for a genitorurinary 
disorder.

3. Entitlement to service connection for a heart disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The Board observes that the veteran requested a hearing 
before a decision review officer, sitting at the RO.  Such 
hearing was scheduled for February 2006.  However, the 
veteran then requested that the hearing be canceled and that 
the record be held open for 60 days to allow him to submit 
additional evidence.  As VA has received no further 
communication from the veteran with regard to a hearing 
either at the RO or before a Board member, the Board 
considers his request for a hearing to remain withdrawn.

Finally, the Board observes that the veteran has symptoms and 
diagnoses relevant to both prostate and urinary disorders.  
Therefore, the Board has recharacterized the claim for 
service connection for a bladder disorder as one of 
entitlement to service connection for a genitourinary 
disorder, as reflected on the title page.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. A nervous disorder was not present in service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.  

3. A genitourinary disorder was not present in service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.  

4.  A heart disorder was not present in service, manifested 
within one year of the veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSIONS OF LAW

1. A nervous disorder was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2. A genitourinary disorder was not incurred in or aggravated 
by the veteran's active duty military service.  38 U.S.C.A. 
§, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3. A heart disorder was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letters in May 2004, June 
2004, and July 2004, prior to the initial unfavorable AOJ 
decision issued in November 2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in May 2004, June 2004, and July 2004 informed the veteran of 
how VA would assist him in developing his claims and his and 
VA's obligations in providing such evidence for 
consideration.  Additionally, the May 2004 letter advised him 
as to the type of evidence necessary to establish service 
connection and requested that he provide any evidence in his 
possession that pertains to the claims.  Thus, as the veteran 
received a fully VCAA-compliant notice prior to the initial 
adjudication of the veteran's claims, the Board finds that to 
decide the appeal would not be prejudicial to him. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, none of the VCAA letters or any 
subsequent communication from the RO to the veteran advised 
him of the evidence necessary to establish entitlement to a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's service connection claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service medical 
records, private medical records, and an October 2004 VA 
examination report were reviewed by both the RO and the Board 
in connection with adjudication of his claims.  Efforts were 
made to obtain additional private treatment records; however, 
requests to Dr. G. D. and 
Dr. R. M. at Missouri Baptist Hospital yielded a response 
that there were no records available.  Dr. J. C. responded 
that any records were located at St. Louis University 
Hospital; however, a request for records to the St. Louis 
University Hospital medical records department yielded no 
response.  Therefore, the Board finds that VA has fulfilled 
its duty to assist by attempting to obtain identified, 
relevant records.  The veteran has not identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of his claims. 

Additionally, with regard to his claim for a genitourinary 
disorder, the veteran was afforded a VA examination in 
October 2004 in order to adjudicate his service connection 
claim.  As for his service connection claims for a nervous 
disorder and heart disorder, the Board finds that a current 
VA examination to determine whether the veteran has a nervous 
disorder or heart disorder that is a result of his military 
service is not necessary to decide his claims.  The veteran's 
service medical records do not contain any diagnosis or 
complaint of either a nervous disorder or a heart disorder.  
Thus, any current medical opinion linking such disability to 
the veteran's military service would necessarily be based 
upon the unsubstantiated history provided by the veteran 
decades following his discharge from service.  In the absence 
of any evidence of complaints, treatment, or diagnoses 
referable to a nervous or heart disorder in service, there is 
no competent basis upon which to conclude that the veteran's 
claimed disorders are related to service.  In addition, no 
competent medical evidence suggesting such causal connection 
has been submitted or identified by the veteran.  Thus, the 
Board concludes that examinations are not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision on these two claims. 

Accordingly, the Board finds that additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claims.

II. Analysis

The veteran contends that his in-service bout of hemorrhagic 
fever is the cause of his current nervous, genitourinary, and 
heart disorders.  Therefore, he contends that service 
connection is warranted.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including cardiovascular disease, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board observes that the veteran's service medical records 
report a diagnosis of epidemic hemorrhagic fever from 
November 1961 through December 1961, and subsequent records 
report that recovery was complete and uneventful.  With 
regard to a genitourinary disorder, service medical records 
show diagnoses of urethral discharge in March 1960 and 
urethritis due to gonococcol infection in April 1961 and 
August 1961, and treatment for prostatorrhea in February 1961 
and February 1962, which the veteran reported as prostatitis 
in a March 1962 record and at his February 1962 separation 
examination.  Service medical records are silent as to 
diagnoses relevant to a nervous disorder or a heart disorder.  
Clinical evaluation at the veteran's separation examination 
was normal. 

A. Nervous disorder

Post-service records demonstrate diagnoses of stress, 
anxiety, and depression in October 1999 for which he was 
prescribed Valium.  However, a January 2001 record reveals 
that the veteran was taken off Valium, and no subsequent 
records report that the veteran has a diagnosis related to a 
nervous disorder or any psychiatric disorder.  

Thus, the only evidence that the veteran has a diagnosis of a 
nervous disorder as a result of his military service is his 
own statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board determines that the 
preponderance of the evidence is against a finding that the 
veteran has a current diagnosis of a psychiatric disorder, to 
include a nervous disorder.  Without a disability, there can 
be no entitlement to compensation.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

B. Genitourinary disorder

Post-service medical records show a diagnosis of acute 
prostatitis in July 1997 and January 2001, and a March 2002 
record reports nocturia in a review of systems.  At the 
October 2004 VA examination, the examiner diagnosed polyuria 
secondary to benign prostatic hyperplasia.  Therefore, the 
Board determines that the veteran has a current diagnosis of 
a genitourinary disorder. 

The Board has considered all relevant evidence with regard to 
the veteran's claim for service connection for a 
genitourinary disorder.  Initially, the Board observes that 
the first indication that the veteran had a genitourinary 
disorder is a private treatment record dated in July 1997, 
approximately 35 years after his discharge from service.  The 
lapse in time between service and the first complaints and 
diagnoses weighs against the veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran 
has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Further, with regard to a nexus between the veteran's current 
disorder and his military service, the Board observes that 
the October 2004 VA examiner stated that it is not at least 
as likely as not that the veteran's current symptoms of 
polyuria and nocturia are related to his genitourinary 
disorders and treatment during active military duty.  
Further, he opined that it is more likely than not that his 
enlarged prostate today is part of the natural aging process 
and common in men over age 50. 

The Board observes that it is unclear whether the VA examiner 
noted the diagnosis of prostatorrhea and the veteran's report 
of prostatitis when reviewing the service medical records.  
However, the basis of his opinion is that the veteran's 
current symptomology is the result of an enlarged prostate 
due to the aging process, rather than the lack of a prostate-
related diagnosis in service.  As a result, the Board 
determines that this lack of clarity on the examiner's part 
does not make the opinion an unreliable basis for the Board's 
decision.

Therefore, there is no competent medical evidence relating 
the veteran's genitourinary disorder to his active duty 
military service, to include his hemorrhagic fever.  The 
Board has considered the veteran's own statements regarding 
his claimed in-service etiology of his current genitourinary 
disorder.  As discussed above, laypersons may provide 
evidence as to symptomology when the symptoms are readily 
observable.  Layno, supra.  However, specialized medical 
knowledge, training, or experience is required when the 
question is one of diagnosis and causation.  See Jones, 
supra; Espiritu, supra.  Absent competent evidence of a 
causal nexus between the veteran's genitourinary disorder and 
service, he is not entitled to service connection on a direct 
basis because based upon the above analysis a preponderance 
of the evidence is against the claim.  

C. Heart disorder

Medical evidence dated from January 1994 to May 2004 is 
associated with the claims file.  Post-service records report 
a diagnosis of coronary artery disease beginning in January 
1994, and such diagnosis is repeatedly noted in subsequent 
records.  Therefore, the Board concludes that the veteran has 
a current diagnosis of a heart disorder.     

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for a 
heart disorder.  The Board first considered whether service 
connection is warranted for cardiovascular disease on a 
presumptive basis.  However, the record fails to show that 
the veteran manifested cardiovascular disease to a degree of 
10 percent within one year following his service discharge in 
May 1962.  As such, presumptive service connection is not 
warranted for a heart disorder.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for a heart disorder on a direct basis.  In this 
regard, the Board observes that the first documented 
complaints and diagnosis of a heart disorder are dated in 
January 1994, almost 32 years after service discharge.  As 
indicated above, the Board will consider such lapses in time 
as weighing against the veteran's claim.  See Maxson, supra; 
see also, Forshey, supra.

Additionally, the Board observes that there is no competent 
medical evidence relating the veteran's diagnosed coronary 
artery disease with his service, to include his bout of 
hemorrhagic fever.  The only evidence that the veteran's 
current heart disorder is a result of his military service is 
his own statements.  Again, specialized knowledge, training, 
or experience is required to provide competent evidence as to 
diagnosis and causation.  See Jones, supra; Espiritu, supra.  
Absent competent evidence of a causal nexus between the 
veteran's current heart disorder and service, service 
connection on a direct basis is not warranted because based 
upon the above analysis a preponderance of the evidence is 
against the claim.  

D. Other considerations

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection.  As such, that doctrine is not applicable 
in the instant appeal, and his claims must be denied.  38 
U.S.C.A. § 5107. 




ORDER

Entitlement to service connection for a nervous disorder is 
denied.

Entitlement to service connection for a genitorurinary 
disorder is denied.

Entitlement to service connection for a heart disorder is 
denied.


	

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


